AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
YY. (For Offenses Committed On or After November 1, 1987)
Cirineo Fabian-Gonzalez Case Number: 3:20-mj-20269
Robert C Schlein
Defendant's Attorney ¢° ei ves oy
: lt 4 a hs er B .
REGISTRATION NO. 94157298 [i thon Sh J
THE DEFENDANT: | FEB 65 2020 |
pleaded guilty to count(s) 1 of Complaint |
CL] was found guilty to count(s) soe YS DISTRICT COURT
after a plea of not guilty. BY er eB EPUY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section _ Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
C1) The defendant has been found not guilty on count(s)
CL} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

 

o TIME SERVED C days

{ Assessment: $10 WAIVED I Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s. possession at the time of arrest upon their deportation or removal. a

[| Court recommends defendant be deported/removed with relative, charged in case _

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020
Date of Imposition of Sentence

 

Co

  

 

 

DUSM HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy. : 3:20-mj-20269

 

 
